 



EXHIBIT 10.1
HAIGHTS CROSS COMMUNICATIONS, INC.

TRANSACTION BONUS PLAN
Article 1. Purpose
     The Haights Cross Communications, Inc. Transaction Bonus Plan (the “Plan”)
is intended to reward selected employees of Haights Cross Communications, Inc.
(the “Company”) and certain of its subsidiaries and/or Business Units who
continue to provide services to the Company until the consummation of a sale or
sales of all the Company’s various Business Unit’s capital stock, LLC membership
interests and/or substantially all of its assets and to reward their
contributions towards maximizing a Business Unit’s Sales Proceeds (as defined
below).
Article 2. Definitions.
     (a) “Acquisition Agreement” means one or more definitive purchase
agreements between the Company and the acquirer to acquire either its capital
stock, LLC membership interests and/or substantially all of its assets, and/or
agreements to acquire the capital stock, LLC membership interests or
substantially all of the assets of a Business Unit.
     (b) “Board” shall mean the Board of Directors of the Company.
     (c) “Business Unit” shall mean one of the Company’s subsidiaries and/or
divisions including the following: Oakstone Publishing, Recorded Books,
Sundance/Newbridge and Triumph Learning/Buckle Down/Options Publishing.
     (d) “Cause” shall have the meaning set forth in the employment or severance
agreement, if any, between the Company and the Participant; provided that if no
agreement containing such definition is in effect, then “Cause” shall mean the
Board’s determination of the following: (i) the willful failure or refusal of
such Participant to perform his or her duties with the Company; (ii) willful
misconduct that has a material adverse effect to the Company; (iii) the
Participant has any unauthorized contact or communication with a prospective
buyer of any Business Unit without authorization of Company or Board;
(iv) conviction, indictment or plead of nolo contendre by Participant of a
felony; (v) Participant has committed fraud, embezzlement, theft, or
misappropriation against or from the Company; or (vi) alcohol or drug abuse
which adversely affects the performance of the Participant’s duties. The Board
shall determine in reasonable good faith whether any of the events or actions
described herein have occurred and provide Participant of written notification
of such determination within ninety (90) days following the Company’s knowledge
of its existence and Participant shall have thirty (30) days to cure the act or
behavior.

-1-



--------------------------------------------------------------------------------



 



     (e) “Closing Date” shall mean the date upon which the sale of Company
and/or a Business Unit has been consummated and the Company has received Sales
Proceeds contemplated to be received on such Closing Date.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Company” has the meaning set forth in Article 1 of the Plan.
     (h) “Committee” shall mean one or more committees or subcommittees of the
Board delegated to act on behalf of the Board. If so delegated, all references
in the Plan to the “Board” shall mean such Committee or the Board.
     (i) “Disability” means physical or mental incapacity qualifying the
Participant for long-term disability under the Company’s long-term disability
plan.
     (j) “Good Reason” shall mean the existence or occurrence of one or more of
the following conditions or events: (i) a material diminution in the
Participant’s base salary or bonus opportunity if the Board has approved a bonus
plan for such fiscal year; or (ii) a material adverse change in geographic
location at which the Employee must provide services to the Company. Good Reason
shall not exist, unless the Participant has provided written notice to the
Company within ninety (90) days of the initial existence of the Good Reason
condition(s), describing the condition(s) in specific and adequate detail, and
the Company has had thirty (30) days to cure such condition(s) after the date on
which the Participant has given such notice to the Company.
     (k) “Participant” means each employee of the Company who is listed on
Schedule A hereto. A Participant will be assigned to a particular Business Unit
as described on Schedule A, which assignment may be amended by the Board in its
sole discretion to reflect any consolidation of one or more Business Units.
     (l) “Participant Bonus Letter” shall mean a personalized letter to be
received by each Participant outlining the specific provisions of the Plan
unique to such Participant, including but not limited to Business Unit’s Sale
Proceeds goals and such Participant’s Transaction Incentive Bonus opportunity at
various levels of Sale Proceeds.
     (m) “Plan” means this Transaction Bonus Plan.
     (n) “Sale Proceeds” shall mean with respect to a Business Unit an amount
equal to (i) the aggregate cash proceeds or fair market value of property
received for its LLC membership interests or capital stock or (ii) with respect
to a sale of assets, the aggregate cash proceeds or fair market value of
property received, including any assumption of indebtedness for borrowed money,
both (i) and (ii) including any escrow amount or holdback withheld by the
purchaser, and both (i) and (ii) adjusted for any net working capital adjustment
which may affect the aggregate cash proceeds received by the Company; provided,
however, for purposes of determining Sales Proceeds, no value will be
attributable to any contingent payments, such as an earn-out, until such amount
is actually paid to the shareholders of the Company.

-2-



--------------------------------------------------------------------------------



 



     (o) “Transaction” means one or more sales of the Company’s and/or Business
Unit’s capital stock, LLC membership interests and/or substantially all of their
assets.
     (p) “Transaction Incentive Bonus” means the bonus for which a Participant
is eligible pursuant to Article 5 of the Plan and their Participant Bonus
Letter.
Article 3. Effective Date of Plan.
     This Plan is effective as of October 1, 2007, provided, however, that with
respect to each Participant, if one or more definitive Acquisition Agreements
have not been executed prior to December 31, 2008 to sell the Participant’s
Business Unit’s (as defined on Schedule A) capital stock, LLC membership
interests and/or substantially all of its assets, then the Company’s obligations
hereunder shall automatically terminate with respect to such Participant(s) at
the same time. The provisions of this Plan shall continue in full effect
subsequent to December 31, 2008 with respect to all Acquisition Agreements
executed prior to December 31, 2008 consummated in accordance with the
applicable Acquisition Agreement.
Article 4. Eligibility.
     Participants in the Plan shall include only those employees of the Company
designated by the Board as eligible participants who are listed on Schedule A
hereto.
Article 5. Transaction Incentive Bonuses.
     (a) Each Business Unit Participant listed on Schedule A hereto shall be
entitled to a Transaction Incentive Bonus as described in their Participant
Bonus Letter if (i) the Company has announced that it is selling the
Participant’s respective Business Unit; (ii) the minimum Business Unit Sales
Proceeds for a Participant’s assigned Business Unit described in a Participant’s
Bonus Letter is achieved or exceeded; and (iii) if the Participant remains
continuously employed by the Company from the date he or she becomes a
Participant in the Plan through the payment dates described in Article 5(c)(i)
and 5(c)(ii).
     (b) In the event the Participant dies or is permanently disabled prior to
the payment dates described in Article 5(c)(ii) or 5(c)(ii), then Participant
or, if applicable, his or her estate or heirs shall be entitled to receive any
unpaid Transaction Incentive Bonus to be paid to Participant, but for his death
or disability, pursuant to such section.
     (c) The Company shall pay the Participant a Transaction Incentive Bonus
equal to an amount described in the Participant Bonus Letter as follows:
          (i) fifty (50%) percent of the Transaction Incentive Bonus shall be
paid on the thirtieth day following the Closing Date with respect to the
Business Unit; and
          (ii) the remaining fifty (50%) percent of a Participant’s Transaction
Incentive Bonus shall be paid on the one (1) year anniversary of such Closing
Date;

-3-



--------------------------------------------------------------------------------



 



provided, that this amount shall also include the value of any additional
amounts that would have been Sale Proceeds, but for the fact that such payments
were contingent payments as of the Closing Date and the value of such contingent
payments to be included in the Transaction Incentive Bonus shall be calculated
by the Company’s financial advisors.
          (iii) provided, however, in no event will the Participant be paid any
earned but unpaid Transaction Incentive Bonus if he or she is no longer employed
by the Company, respective Business Unit, or if applicable, the successor
thereto and such termination of employment was for Cause or resignation was for
other than Good Reason.
     (d) Notwithstanding anything to the contrary in Article 5(a) or Article
5(c) above, in the event the Participant is terminated without Cause or resigns
for Good Reason (i) prior to the Closing Date for his or her respective Business
Unit, (ii) after the Closing Date for his or her respective Business, but prior
to payment of the first fifty (50%) percent of the Transaction Incentive Bonus,
or (iii) following the payment of the first fifty (50%) percent of the
Transaction Incentive Bonus, but prior to payment of the second fifty (50%)
percent of the Transaction Incentive Bonus as provided for in
Article 5(c)(i)(ii), then with respect to a termination described in clause
(i) the Company shall pay the Participant his or her Transaction Incentive Bonus
within thirty (30) days of the Closing Date for his respective Business Unit or
with respect to a termination described in either clause (ii) and (iii) pay the
Participant his or her remaining unpaid Transaction Incentive Bonus within
thirty (30) days of the date of Participant’s termination. In no event will a
Participant be entitled to a Transaction Incentive Bonus if their employment is
terminated by the Company with or without cause or by Participant with or
without Good Reason prior to the Company announcing that the Participant’s
respective Business Unit is being put up for sale.
Article 6. Administration.
     The Plan will be administered by the Board or Committee. The Board, in its
sole discretion, shall have the authority to adopt, amend and repeal rules
relating to the Plan and to interpret and correct the provisions of the Plan.
The Board shall have authority, subject to the express limitations of the Plan,
(i) to prescribe, amend and rescind rules and regulations relating to the Plan,
(ii) to make all other determinations in the judgment of the Board necessary or
desirable for the administration and interpretation of the Plan, (iii) to
determine the fair market value of any property received, (iv) to consolidate
any one or more Business Units into a single Business Unit, and (v) to allocate
the Sale Proceeds received by shareholders or Company with respect to a
Transaction involving the Company or one or more Business Units to each Business
Unit in its reasonable discretion. The Board may correct any defect or supply
any omission or reconcile any inconsistency in the Plan in the manner and to the
extent it shall deem expedient to carry out the Plan, and it shall be the sole
and final judge of such expediency. All decisions by the Board shall be final
and binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan.

-4-



--------------------------------------------------------------------------------



 



Article 7. Amendment and Termination.
     The Plan shall terminate when the total amount of all Transaction Incentive
Bonuses has been paid to the respective Participants, or at such earlier time
pursuant to Article 3 of the Plan. The Plan may not be amended in any manner
that is adverse to a Participant without the written consent of such
Participant, except pursuant to Article 6 and as necessary to comply with or
qualify for an exemption from Section 409A of the Code or other applicable law.
Article 8. Miscellaneous.
     8.1. No Transaction Incentive Bonus shall be taken into consideration for
the calculation of any pension, severance or other benefit under any employee
benefit plan, program or arrangement, except as shall be required by applicable
law.
     8.2. The right of a Participant to receive a Transaction Incentive Bonus
shall not be deemed a right to continued employment prior to or after the
Closing Date and shall not entitle the Participant to additional payments under
any other benefit program implemented by the Company.
     8.3. No person shall have the power or right to transfer (other than by
will or the laws of descent and distribution), alienate or otherwise encumber
such person’s interest under the Plan. The provisions of the Plan shall inure to
the benefit of each Participant and the Participant’s beneficiaries, heirs,
executors, administrators and successors in interest. In the event of a
Participant’s death after the Closing Date, the Company shall pay out the
Transaction Incentive Bonus to which the Participant is entitled pursuant to
Article 5 of the Plan, if any, to the Participant’s beneficiary, heirs,
executor, administrator or successors in interest.
     8.4. The Company may make such provisions and take such action as it may
deem necessary or appropriate for the withholding of any taxes that the Company
believes to be required by any law or regulation of any governmental authority,
whether Federal, state or local, to withhold in connection with any Transaction
Incentive Bonus.
     8.5. The Plan is binding on all persons entitled to benefits hereunder and
their respective heirs and legal representatives, on the Company and its
successor, whether by way of merger, consolidation, purchase or otherwise.
     8.6. The Plan and all determinations made and actions taken under the Plan
shall be governed by the laws of New York (excluding the choice of law
provisions thereof).
     8.7. If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable, in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other parts of the Plan, which parts shall
remain in full force and effect.

-5-



--------------------------------------------------------------------------------



 



     8.8. In the event of any dispute or controversy concerning entitlement to
benefits hereunder, the Company and Participant agree to submit such dispute to
binding arbitration before the American Arbitration Association (“AAA”). Such
arbitration shall take place in New York, New York before a single arbitrator in
accordance with AAA’s then current National Rules for the Resolution of
Employment Disputes. In the event a Participant is required to initiate
arbitration proceedings hereunder to resolve a dispute over his entitlement to
benefits under the Plan, the Company shall reimburse the Participant for his
reasonable attorney’s fees incurred in initiating such arbitration if the
Participant prevails in such dispute.
     8.9. All questions of interpretation, construction or application arising
under or concerning the terms of this Plan shall be decided by the Company, in
its sole and final discretion, whose decision shall be final, binding and
conclusive upon all persons. This Plan shall constitute the entire understanding
and agreement between the parties hereto with regard to all matters herein.
Subject to the foregoing sentence, this Plan is intended by the parties to
supersede in the entirety any and all agreements, whether written or oral,
between the parties.
Adopted by Company: October 10, 2007

-6-



--------------------------------------------------------------------------------



 



Schedule A
Participants

      Name   Business Unit
Linda Koons
  Haights Cross Corporate
Mark Kurtz
  Haights Cross Corporate
Melissa Linsky
  Haights Cross Corporate
Julie Latzer
  Haights Cross Corporate
Nancy McMeekin
  Oakstone Publishing
Dean Celia
  Oakstone Publishing
Charles Dismuke
  Oakstone Publishing
Brian Barze
  Oakstone Publishing
David Berset
  Recorded Books
Brian Downing
  Recorded Books
Neil Tress
  Recorded Books
Paul Konowitch
  Sundance/Newbridge
Jeffrey Leist
  Sundance/Newbridge
Kevin McAliley
  Triumph Learning/Buckle Down/Options Publishing
Tom Emrick
  Triumph Learning/Buckle Down/Options Publishing
Eric Conlin
  Triumph Learning/Buckle Down/Options Publishing
Brian Gurley
  Triumph Learning/Buckle Down/Options Publishing

-7-